DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) filed 3/9/22.  Claims 1, 10, and 18 have been amended.  Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/22 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:

2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.

Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
1. One or more non-transitory computer-storage media having computer-executable instructions embodied thereon that, when executed, perform a method of using a generic aliasing scheme to facilitate an electronic transcription of clinical event data extracted from an electronic medical record (EMR) to one or more case report forms associated with one or more clinical studies, wherein the one or more clinical studies are associated with a clinical computing system for facilitating communication with a central aliasing service residing on a computing device, the method comprising:  generating the generic aliasing scheme via the central aliasing service by defining the generic aliasing scheme that describes ways to group clinical event data stored in association with the EMR that is in communication with the central aliasing service via a computer network, the generic aliasing scheme useable by a plurality of disparate clinical studies, the generic aliasing scheme comprising at least: a first field for specifying an item group alias corresponding to a clinical event group; and a second field for specifying an item alias corresponding to an item of clinical event data within the clinical event group; generating, via the central aliasing service, a first case report form associated with a first clinical study of the plurality of disparate clinical studies utilizing the generic aliasing scheme by: receiving, via a receiving component of the central aliasing service, a first input specifying the item group alias for the first field and receiving a second input specifying the item alias for the second field to generate a first specified aliasing scheme; Page 2 of 16 4831-2792-2641Application No. 14/979,985Attorney Docket No. 27098.248203 Response Filed 03/03/2021 Reply to Office Action of: 11/04/2020 extracting, via an extraction component of the central aliasing service, a first set of clinical event data from the EMR based on the first specified aliasing scheme and grouping the extracted first set of clinical event data into one or more first groups based on the first specified aliasing scheme; presenting, via a presentation component of the central aliasing service, the one or more first groups on a user interface; receiving, via the receiving component of the central aliasing service, a first selection of at least one of the one or more first groups; and importing, via an importing component of the central aliasing service, the first selection into the first case report form; generating, via the central aliasing service, a second case report form associated with a second clinical study of the plurality of disparate clinical studies utilizing the generic aliasing scheme by: receiving, via the receiving component of the central aliasing service, a third input specifying the item group alias for the first field and receiving a fourth input specifying the item alias for the second field to generate a second specified aliasing scheme; extracting, via the extraction component of the central aliasing service, a second set of clinical event data from the EMR based on the second specified aliasing scheme and grouping the extracted second set of clinical event data into one or more second groups based on the second specified aliasing scheme; presenting, via the presentation component of the central aliasing service, the one or more second groups on the user interface; receiving, via the receiving component of the central aliasing service, a second selection of at least one of the one or more second groups; and importing, via the importing component of the central aliasing service, the second selection into the second case report form.

Representative independent claim 10 includes limitations that recite at least one abstract idea.  Specifically, independent claim 10 recites:
10. A method for generating one or more case report forms associated with a first clinical study, wherein the first clinical study is associated with a clinical computing system for facilitating communication with a central aliasing service residing on a computing device, based on a generic aliasing scheme that describes ways to group clinical event data stored in association with an electronic medical record (EMR), the method comprising: receiving, via a receiving component of the central aliasing service in communication with the EMR via a computer network, a first input specifying an item group alias for a first field, wherein the item group alias corresponds to a clinical event group; receiving, via the receiving component of the central aliasing service, a second input specifying an item alias for a second field, wherein the item alias corresponds to an item of the clinical event data within the clinical event group; generating, via the central aliasing service, a specified aliasing scheme based on the received first input and the received second input; extracting, via an extraction component of the central aliasing service, the clinical event data from the EMR and based on the specified aliasing scheme; grouping, via the central aliasing service, the extracted clinical event data into one or more groups, wherein at least one of the one or more groups was grouped based on an incomplete task associated with the clinical event data; and  Page 5 of 17 4840-7730-4243Application No. 14/979,985Attorney Docket No. 27098.248203 Response Filed 01/31/2020 Reply to Office Action of: 12/19/2019importing, via an importing component of the central aliasing service, the one or more groups into one or more case report forms for presentation, wherein at least one of the one or more case report forms provides a reason for the incomplete task.


18. A computer system useful for creating case report forms, the system comprising: a non-transitory memory device for storing computer readable program code; and a processor in communication with the memory device, the processor being operative with the computer readable program code to: define, via a central aliasing service residing on a computing device, a generic aliasing scheme based on communication with an electronic medical record (EMR) that is in communication with the central aliasing service via a computer network, the generic aliasing scheme comprising: a first field for specifying an item group alias corresponding to a clinical event group; and a second field for specifying an item alias corresponding to an item of clinical event data within the clinical event group; generate, via the central aliasing service, a first case report form associated with a first clinical study, wherein the first clinical study is associated with a clinical computing system for facilitating communication with the central aliasing service, utilizing the generic aliasing scheme by: receiving, via a receiving component of the central aliasing service, a first input specifying the item group alias; receiving, via the receiving component, a second input specifying the item alias; generating, via the central aliasing service,  a first specified aliasing scheme using the first input and the second input; extracting, via an extraction component of the central aliasing service, a first set of clinical event data based on the first specified aliasing scheme;  Page 7 of 17 4840-7730-4243Application No. 14/979,985Attorney Docket No. 27098.248203 Response Filed 01/31/2020 Reply to Office Action of: 12/19/2019 grouping, via the central aliasing service, the extracted first set of clinical event data into one or more first groups; and importing, via an importing component of the central aliasing service, at least one of the one or more first groups into the first case report form; generate, via the central aliasing service, a second case report form associated with a second clinical study utilizing the generic aliasing scheme by: receiving, via the receiving component, a third input specifying the item group alias for the first field; receiving, via the receiving component, a fourth input specifying the item alias for the second field; generating, via the central aliasing service, a second specified aliasing scheme using the third input and the fourth input; extracting, via the extraction component, a second set of clinical event data from the EMR based on the second specified aliasing scheme; grouping, via the central aliasing service, the extracted second set of clinical event data into one or more second groups; and importing, via the importing component, at least one of the one or more second groups into the second case report form.
The Examiner submits that the foregoing underlined limitations of claims 1, 10 and 18 constitute “a mental process” because at the currently claimed high level of generality, the steps can be practically performed in the human mind or with pen and paper.  For example, a human could receive a piece of paper defining the generic aliasing scheme as one that will organize data by clinical event group (such as vital signs) and item (such as systolic blood pressure). “Extracting” can be performed by a human who reviews a medical record (on a computer screen, a printout, or some other format) and records information corresponding to the categories defined by the aliasing scheme (e.g., systolic blood pressure measurements along with whether task was completed) on a piece of paper using a pen. “Grouping” can be performed by a human writing on a piece of paper categories and incomplete tasks.  ”Importing” can be performed by a human by taking the information on the selected vital signs (along with reason task is incomplete) and entering that into fields of a case report form.
Accordingly, the claims recite at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an 
The limitations of claim 1, 10, and 18, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting a computing system, a computing device, one or more non-transitory computer-storage media, a computer network, components, a user interface, a non-transitory memory device for storing computer readable program code and a processor in communication with the memory device, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the computing system, computing device, one or more non-transitory computer-storage media, components, computer network, user interface, non-transitory memory device, and a processor (i.e., as generic computer components performing generic computer functions of defining data, communicating information, generating data, receiving inputs/data, extracting data, grouping data, presenting data, and importing data) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination 
Claims 2-9, 11-17, and 19-20 are ultimately dependent from Claim(s) 1, 10 and 18 and include all the limitations of Claim(s) 1, 10 and 18. Therefore, claim(s) 2-9, 11-17, and 19-20 recite the same abstract idea. Claims 2-9, 11-17, and 19-20 describe further limitations regarding the reason, the inputs, how aliases are specified, grouping based on a relationship, that aliases correspond to descriptors, extracting data, the tasks, and the fields. These are all just further describing the abstract idea recited in 1, 10 and 18, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
2019 PEG: Step 2B:

Regarding the additional limitations directed to a computing system for facilitating communication with a computing device and extracting data from the EMR, all of which the Examiner submits merely add insignificant extra-solution activity to the abstract idea, the Examiner further submits that such steps are not unconventional as they merely consist of receiving and transmitting data over a network and storing and retrieving information in memory.  See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-20 are ineligible under 35 USC §101.


 Response to Arguments
Applicant's arguments filed 3/9/22 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 3/9/22.
(1) Applicant traverses the 35 U.S.C. 101 rejection.


Applicant is reminded that limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception , as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely 
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

Regarding the newly added additional limitation directed to a computing system for facilitating communication with a computing device, all of which the Examiner submits merely add insignificant extra-solution activity to the abstract idea, the Examiner further submits that such steps are not unconventional as they merely consist of receiving and transmitting data over a network.  See MPEP 2106.05(d)(II).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/LENA NAJARIAN/Primary Examiner, Art Unit 3686